﻿
States Members of the United Nations have faithfully adhered to a well-established tradition and come to their annual meeting arranged so that they can together consider in a constructive dialogue the problems facing the international community. Every session of the General Assembly constitutes an ideal opportunity to reaffirm our commitment to the fundamental purposes and principles of our Organization as set forth in the Charter. The Charter charges Member States with the mission of working for peace and contributing to the development of international relations for the purpose of promoting the prosperity and economic and social progress which all peoples desire. This Assembly provides the framework within which efforts to improve the lot of mankind on the basis of the ethical standards shared by all countries that cherish peace, freedom, equality, justice and progress are harmonized.   On joining the United Nations as its 97th Member, on 18 September 1962, the Republic of Rwanda solemnly expressed its determination to abide by those ethical standards, which are based on equal rights for all peoples and the ideal of peace and co-operation expressed in San Francisco in 1945. The Republic of Rwanda hopes that this ideal will take ever more concrete form and that the efforts of all Member States will ensure that our Organization can carry out the mission assigned to it, Rwanda will always be among the countries eager to work in this sense. At this session the commitment we entered into in this respect, in 1962 takes on a particular significance, for this is the twenty-fifth anniversary of the independence of the Republic of Rwanda and its admission to the United Nations family. 
In recalling this dual anniversary I wish to reaffirm on behalf of the Government of Rwanda the Republic of Rwanda's support for the objectives laid down in the Charter. This support is accompanied by the hope that the negative factors that imperil the attainment of these objectives will gradually disappear. One of those negative factors is the policy of certain countries which are reluctant to accept the principles based on universal legality} other such factors are the oppression of peoples who legitimately desire respect for their inalienable rights and the persistence of sources of tension and conflicts in the world. These factors cause acute concern at the present time when the world community should be devoting its main efforts to meeting the challenges brought about by the economic imbalances that afflict the developing countries.
Far from decreasing, the economic difficulties, on which the General Assembly puts growing emphasis, are increasing and taking on new dimensions that bode ill for the progress that all peoples desire. The world economy is still experiencing a crisis which threatens the very survival of the countries of the third world and could thwart their arduous development efforts. The crisis is essentially structural in nature for it affects the mechanisms which govern international economic relations at the present time and has an increasingly negative effect owing mainly to the instability of financial markets, the continuing deterioration of terms of trade, the stagnation in the raw materials markets and the debt problem.
The persistence of these forces is a serious obstacle to the development efforts of the countries of the third world, which are thus caught up in a complex and dangerous spiral of the constant deterioration of the world economic situation and the inexorable reduction of their resources, their purchasing power. They are therefore in danger of falling into a state of chronic underdevelopment. 
At every suitable opportunity the international community emphasizes its concern over this situation, stating that lasting growth for the countries of the third world depends upon increased financial flows to them, more balanced trade and a realistic, concerted approach to solving the problem of indebtedness.
Consideration of development and economic growth viewed in these terms was a feature of the Seventh United Nations Conference on Trade and Development (UNCTAD), which took place in Geneva last July. The pragmatism and realism that characterized that Conference should give a new Impetus to the resumption of the North-South dialogue.
Among the results that give cause for optimism regarding the likelihood of finding satisfactory solutions to the most urgent economic problems facing the international community are the provisions made to Implement the Common Fund for Commodities.
The developing countries whose economies depend largely on the export of their raw materials ate Indeed pleased that UNCTAD has attributed so much Importance to this question and is considering it from the angle of reducing the negative Impact of successive fluctuations in commodity prices. The international community refuses to accept the inevitability of the decline in and instability of prices confronting third-world producers which must deal with the combined effects of the acts and the fall In their revenue in international markets, where raw material prices have collapsed and ate now lower than they have been for 50 years.
UNCTAD VII showed that the time has come not for resignation but for realism, the kind of realism that should lead to new efforts to ensure development, taking into account the changes caused by an increasingly obvious interdependence which demands that there be solidarity and complementarity in the promotion of universally shared prosperity. 
The challenges the third world must face require such an approach, which should be geared towards solutions expressing the collective will to bring about growth and development for the benefit of all parties. In this content the commitments endorsed in UNCTAD should now lead rapidly to concrete actions with a view to overcoming, in solidarity and complementarity, the ongoing crucial problems in the area of international economic relations.
The current session of the General Assembly provides an excellent opportunity to bolster the optimism aroused in this respect by the consensus that emerged from the debates at UNCTAD VII and to spell out the priorities that were adopted with regard to improving the lot of the poorest countries.
In this spirit, with regards to the clearly expressed desire to channel a larger share of development aid to the least developed countries, the Assembly is called upon to carry out a more thorough debate with a view to having the international community clearly define the ways and means to be mobilized to overcome the obstacles standing in the way of the development of third-world countries. In particular, production capacity must be increased, as must financial resources devoted to development aid; and the constraints inherent in the external debt burden must be alleviated.
The debt problem has caused the most acute concern for the third-world countries, in particular African countries. For Africa, the external debt is a heavy burden, a bottle-neck in the development process, for it is one of the many negative factors that are undermining its ability to pay, while the imbalances m international economic trade from which it suffers are being exacerbated.
Africa hopes that its partners will take measures to alleviate its external debt burden, which is primarily linked to the economic and financial constraints flowing from deterioration in the terms of trade, together with a deteriorating raw materials prices that create chronic deficits and heighten the crisis in the entire continent, where growth has collapsed.
The international community is now well aware of the need to create a more stable economic environment in order to promote development in Africa. More than a year and a half ago the General Assembly adopted the United Nations Programme of Action for African Economic Recovery 1986-1990. The adoption of that programme was not an end in itself, but an important step in efforts to strengthen active solidarity with a view to restoring African economies.
Since that time African countries have, and at great sacrifice, made certain structural changes. Africa has thus demonstrated its willingness to deal, in a responsible manner, with the serious problems jeopardizing its development. It is comforting to note that our partners, for their part, have decided to support the efforts of African countries. This commitment must now take the form of concrete action with measures making it possible to improve the international economic climate and establish development programmes enjoying a significant increase in financial resources originating from both bilateral co-operation and institutions specializing in multilateral co-operation.
That is how the constructive dialogue that marked the special session devoted to the economic problems of Africa will - above and beyond enhancing the awareness of priority aspects of the development problems facing an entire continent striving for survival - help to generate efforts aimed at promoting a more active form of solidarity. 
The Government of Rwanda attaches great importance to the efforts the international community is called upon to make in this connection,	in particular to foster co-operation based on consultations with mutual respect for	each partner and taking into account the needs, realities and interests of everyone in order to reach a genuine contract of solidarity that leads to meeting the challenges of the times and those flowing from the expectations and aspirations that regulate the progress of Individual countries and peoples on the path to development! and provides a constantly renewed dynamism adapted to the needs of the future.
Against the background of the concerns arising from the persistent economic crisis, the international community must also deal with political problems that engender Insecurity, tension and even open conflict.
This Is true of the explosive situation in southern Africa, which is the result of the practices of the racist minority regime in Pretoria - a regime continually at odds with the international community because of its policy of apartheid, its illegal occupation of Namibia and its acts of destabilization and intimidation against the front-line States.
The Pretoria regime stubbornly clings to its outmoded anachronistic policies. It has shown an unwillingness to change that is unacceptable and stubbornly refuses to take into account the legitimate aspirations of the South African majority. It has engaged In stalling manoeuvres to delay the Independence of Namibia and made of Its neighbours targets of its State terrorism.	.
The intransigence and arrogance of the champions of the policy of apartheid is an outrage to all countries that cherish peace, justice and freedom and are convinced that the Namibian people must exercise its right to self-determination, that the South African people must be allowed to realize its aspirations to democracy and that the countries of southern African must be allowed to enjoy a climate of security conducive to stability and development.
With regard to the problem of Namibia, in particular the Rwanda's Government believes that the settlement plan contained in Security Council resolution 435 (1978) remains the only appropriate framework for a solution in keeping with the need to realize the right of the Namibian people to live In freedom and dignity. In the firm belief that the ethical standards based on the principles of international law will overcome the unacceptable claims of the Pretoria regime, I cannot fail to reaffirm the unswerving support of the Rwanda's Republic for the freedom fighters who are battling this retrograde regime. Similarly, we continue to support the front-line States, which the South African leaders are trying to subdue by making them the victims of blackmail, destabilization and economic sabotage.
Apart from the situation in southern Africa, where the odious system of apartheid gives rise to oppression and violence, there are sources of tension elsewhere on the African continent and elsewhere in the world. Notwithstanding the constant appeals made from this rostrum for respect for the fundamental principles of the United Nations Charter, which all States Members of our Organization are committed to respect and promote, international peace and security are endangered by the tendency to support the principle that might is right.
For certain peoples - in particular the Sahraoui people and the Palestinian people - the implementation of the principle of self-determination is still but a pious wish, while non-interference in the internal affairs of other States, respect for sovereignty and territorial integrity and the peaceful settlement of disputes are principles that continue to be violated.
The situations Lebanon, Afghanistan and Cambodia, as well as the war between Iran and Iraq, thus continue to be of grave concern to the Organization. Regarding especially the fratricidal war between Iran and Iraq, the international community must persist in its solemn, repeated appeal to the belligerents to seek an appropriate solution, in keeping with the provisions of the United Nations Charter, to their conflict.
The Republic of Rwanda believes that, faced with situations such as these, the establishment of a genuine climate of peace in the world depends on efforts by individual States scrupulously to respect the provisions of the United Nations Charter, while encouraging mutual trust and collective security and rejecting confrontation and violence.
At each session the debates in the General Assembly reflect the anxiety of the international community caused by the uncertainties that loom over the future of mankind because of the dangers inherent in the arms race. At the recent International Conference on the Relationship between Disarmament and Development stress was rightly laid on the need to promote peace, security and disarmament in the interest of increasing the resources available for the struggle for social and economic progress.
The Rwanda delegation hopes that, in keeping with the conclusions reached at the end of that Conference, specific provisions will be adopted to remove the threat to mankind posed by the arms race and to carry out the transfers that would make possible spectacular scientific conquests and impose awareness of the correlation established between disarmament and development, between the needs of security and the expectations of peoples in search of progress and prosperity.
In this context, the Government of Rwanda attaches great importance to efforts to intensify the constructive dialogue that will give effect to the conviction that security needs demand ever closer co-ordination with the stakes of development considered in the light of the solidarity and complementarity that are a necessary part of international relations.
Whenever appropriate the Government of Rwanda recalls the fact that the Organization recognizes that divided nations are entitled to seek ways and means to regain their unity, without outside interference or pressure. In this spirit, I should like to emphasize once again the Republic of Rwanda's interest in and the importance that it attaches to efforts to further the normalization of relations between the Federal Republic of Germany and the German Democratic Republic. We hope that those efforts, supported by the collective conscience of the German people and responding to their ardent desire to keep that conscience steadfast, will enable them to recover the unity to which they aspire as an integral part of their heritage. 
Moreover, and still with reference to the United Nations Charter, the Republic of Rwanda supports initiatives aimed at bringing about the independent, peaceful reunification of the Korean nation.
The United Nations embodies the sublime ideal of promoting within the international community the values and virtues inherent in aspirations to peace, freedom, justice and social and economic progress. As an institution, it is at the service of peoples which share those aspirations and of Member States, so that they may maintain and develop relations based, above all, on equality and mutual respect, as well as on the awareness that they must act together, co-ordinating their efforts to bring under control the factors and events that influence the future of humanity.
I-t is in this spirit that the Republic of Rwanda solemnly reaffirms its unswerving devotion to the principles of the United Nations Charter, in the hope that the dialogue and the concerted effort of Member States will give concrete expression to those principles and reinforce the role of the Organization.
In this context, we assure the Assembly that the delegation of Rwanda will play its full part in ensuring that the forty-second session of the General Assembly will contribute to the attainment of the objectives of the Organization.
In addressing to you, Mr. President, as other speakers before me have done, heartiest and warmest congratulations, I stress our conviction that your prestige, your long experience and your eminent qualities will help guarantee the success of the work that will be conducted by the Assembly under your leadership.
The delegation of Rwanda wishes also to pay a tribute to your predecessor, who directed the work of the forty-first session of the General Assembly competently and tactfully. I pay a tribute also to the Secretary-General, Mr. Javier Perez de Cuellar, for the steadfast commitment he has shown in carrying out his functions in such a way that our Organization can continue to serve the interests of peace, solidarity and co-operation between nations. His commitment has earned him the great appreciation of the Government of Rwanda.
Over and above the success of the work of a session of the General Assembly, the success that the United Nations has in carrying out its mission is and will remain dependent upon the determination of all Member States and of each Member State. There must be a determination to work for a new international order, which can come about only through a policy of entente and co-operation among States, nations and people. There must be a determination to participate in the building of a community based on world-wide solidarity and on co-operation that promotes mutual enrichment and development thanks to the sharing of knowledge and skill, thanks to fruitful exchanges in the spheres of the economy, education, culture, information, science and technology, and thanks to the will continually to broaden the dimensions of international relations, giving priority to those factors that foster balance and harmony. 
That determination must find concrete expression on every level of the relationships each State hopes to maintain and develop on the international scene, and in signing the United Nations Charter the Republic of Rwanda evidenced it. Guided by the Charter's inherent spirit, Rwanda will always play its part in efforts to bring about the triumph of the ideal to which we subscribed 25 years ago, an ideal that put the world on the path of dialogue, solidarity and complementarity with a view to fulfilling the aspirations of all peoples for peace and prosperity.
